U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to BORNEO RESOURCE INVESTMENTS LTD. (Exact name of small business issuer as specified in its charter) Nevada 000-54707 20-3724019 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington 98011-8000 (Address of principal executive offices) (Zip code) (425) 329-2622 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were73,400,459 shares outstanding of registrant’s common stock, par value $0.001 per share, as of November 14, 2013. TABLE OF CONTENTS PART I Item 1. Financial Statements CondensedConsolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 CondensedConsolidated Statements of Operations for the three and nine months ended September 30, 2013 and 2012 (Unaudited) 2 Condensed Consolidated Statement of Stockholder’s Deficit for the period fromJanuary 1, 2012 through September 30, 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (Unaudited) 4 Notes toCondensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 Controls and Procedures 38 PART II Item 1. Legal Proceedings 40 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 41 SIGNATURES 42 PART I ITEM 1. FINANCIAL STATEMENTS BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 ASSETS (Unaudited) Current assets: Cash and cash equivalent $ $ Inventory - - Total current assets Property & equipment: Land and other assets - Equipment - Accumulated depreciation ) - - Other assets: Deposits Other assets: - - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued interest $ $ Accrued liabilities - mine acquisition - Accrued liabilities - other Convertible notes payable net of deferred debt discount of $0 as of September 30, 2013 and December 31, 2012 respectively Promissory notes - short-term Total current liabilities Promissory notes - long-term - Commitments and contingencies - - Stockholders' Deficit: Preferred stock; $0.001 par value; 100,000,000 shares authorized, none issued and outstanding as of September 30, 2013 and December 31, 2012 - - Common stock; $0.001 par value; 400,000,000 shares authorized, 73,400,459 shares and 73,235,459 shares issued and outstanding as of September 30, 2013, and December 31, 2012 respectively Additional paid in capital Deficit accumulated during the exploratory stage ) ) Noncontrolling interest - Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Sales $ $
